Citation Nr: 0928395	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 
percent for Raynaud's syndrome.

2.	Entitlement to an initial evaluation in excess of 10 
percent for keratosis pilaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1996 
to February 1997 and from February 2004 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.	The Veteran's Raynaud's syndrome is manifested by no more 
than characteristic attacks occurring at least daily 
during periods of flare-ups; there is no evidence of 
digital ulcers.

2.	The Veteran's keratosis pilaris affects no more than 8.6 
of the entire body and zero percent of the exposed body; 
systemic therapy is not required.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation of 40 percent, but 
not greater, for Raynaud's syndrome have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7117 (2008).

2.	The criteria for an initial evaluation in excess of 10 
percent for keratosis pilaris have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in October 2005.  
The RO's February 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  All 
post-service treatment records and reports from the 
Indianapolis VA Medical Center (VAMC) have also been 
obtained.  The Veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
He was afforded VA examinations in September 2005 and 
September 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.
Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Raynaud's Syndrome

The Veteran's Raynaud's Syndrome has been assigned an initial 
20 percent evaluation pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2008).  Under Diagnostic Code 7117, a 
20 percent evaluation is warranted where there are 
characteristic attacks occurring four to six times per week.  
A 40 percent evaluation is warranted where there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is warranted with two or more digital 
ulcers and a history of characteristic attacks.  An 
evaluation of 100 percent disabling is warranted with two or 
more digital ulcers plus autoamputation of one or more digits 
and a history of characteristic attacks.  38 C.F.R. § 4.104, 
Diagnostic Code 7117.

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose or ears 
are involved.  Id at Note.

After reviewing the evidence of record, the Board finds that 
the Veteran's symptomatology warrants an initial evaluation 
of 40 percent, but not greater, for Raynaud's syndrome for 
the entire appeal period.  In this regard, the Board observes 
a September 2006 VA examination report reflects the Veteran 
suffers from attacks five to six times per week, which are 
triggered by cold environments.  However, the Board notes in 
his June 2006 substantive appeal, the Veteran indicated that 
during periods of cold weather, he experiences symptoms of 
Raynaud's syndrome more than six times per week.  The Board 
finds that these statements are competent evidence of daily 
characteristic attacks of Raynaud's Syndrome because such 
symptoms are capable of lay observation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  In this regard, the Veteran is 
competent to state that he experiences daily attacks 
consisting of symptoms such as pain, sensitivity to cold, 
numbness, and color changes of his hands and feet.  See 38 
C.F.R. § 4.104, Diagnostic Code 7117, Note.

Accordingly, the Board finds that the evidence of record 
presents a disability picture which more nearly approximates 
characteristic attacks occurring at least daily so as to 
warrant a 40 percent rating over the entire course of the 
appeal herein.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7117; Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
as the objective medical evidence of record does not show 
that the Veteran experienced two or more digital ulcers or 
autoamputations in addition to daily characteristic attacks 
of Raynaud's Syndrome, an evaluation is excess of 40 percent 
is not warranted at any point during the instant appeal 
period.  Id.



Keratosis Pilaris

The Veteran's service-connected keratosis pilaris has been 
assigned an initial evaluation of 10 percent pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7899-7806 (2008).  As this 
disorder is not listed on the Rating Schedule, the RO 
assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.118, Diagnostic Code 7806, relating to 
dermatitis or eczema.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-
54,712 (October 23, 2008).  Pertinent to this appeal, this 
regulatory amendment did not change the rating criteria for 
Diagnostic Code 7806.  However, even if it had, the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in January 2005.

Under Diagnostic Code 7806, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

In reviewing the evidence of record, the Board finds that an 
initial evaluation in excess of 10 percent for the Veteran's 
keratosis pilaris is not warranted in the instant case.  In 
this regard, a September 2006 VA skin examination indicates 
the Veteran's keratosis pilaris affects 20 percent of the 
back, 10 percent of the upper extremities and 10 percent of 
the legs.  Overall, zero percent of the Veteran's exposed 
body and 8.6 percent of the total body are involved.  The 
Board notes that such symptomatology warrants a 10 percent 
evaluation under Diagnostic Code 7806.  There is no competent 
evidence of record at any time during this appeal that the 
Veteran's keratosis pilaris affects more than 20 percent of 
the Veteran's exposed body or total body or has been treated 
with systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

Under these circumstances, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted at any 
point during the appeal period.  The Board notes that it 
considered whether staged ratings are appropriate.  See 
Fenderson, supra.  However, there is no competent evidence 
that the Veteran's service-connected disability warrants an 
increased initial evaluation at any point during the appeal 
period.  Absent any competent evidence of symptomatology 
warranting a higher evaluation than that assigned, the 
preponderance of the evidence is against the Veteran's claim, 
and the instant appeal must be denied.  38 U.S.C.A. § 1155.

Additional Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

An initial evaluation of 40 percent, but not greater, for 
Raynaud's syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for keratosis 
pilaris is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


